       Case 1-19-41320-nhl     Doc 22     Filed 05/22/19   Entered 05/22/19 20:20:16




 HASBANI & LIGHT, P.C.
 Seth D. Weinberg, Esq.
 450 Seventh Avenue
 New York, New York 10123
 Tel. (646) 490-6677
 Fax (347) 491-4048
 sweinberg@hasbanilight.com

 Counsel to the Debtor and
 Debtor-in-Possession

                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NEW YORK


   In re:                                          Chapter 11

   MITCHELL LANE NY LLC (DE),                      Case No. 19-41320 (NHL)

                         Debtor.


     DEBTOR'S APPLICATION FOR ENTRY OF AN ORDER PURSUANT TO
        SECTIONS 327(a) AND 328 OF THE BANKRUPTCY CODE AND
       BANKRUPTCY RULE 2014 AUTHORIZING THE EMPLOYMENT
         AND RETENTION OF HASBANI & LIGHT, P.C. AS COUNSEL
             TO THE DEBTOR AND DEBTOR-IN-POSSESSION

       The above-captioned debtor and debtor-in-possession (the “Debtor”) herein submits

this application (the “Application”) for entry of an order, in substantially the form annexed

hereto, authorizing the employment and retention of Hasbani & Light, P.C. (the “Firm”) as

counsel for the Debtor to in this Chapter 11 case. In support of this Application, the Debtor

relies on the Declaration of Seth D. Weinberg, an associate of the Firm (the “Weinberg

Declaration”) admitted to practice in this Court, a copy of which is attached hereto as Exhibit

A and incorporated herein by reference. In further support of this Application, the Debtor

respectfully states:

                                      JURISDICTION
       1.      This Court has jurisdiction over this Application under 28 U.S.C. §§ 157 and

1334. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a


                                               1
       Case 1-19-41320-nhl        Doc 22     Filed 05/22/19     Entered 05/22/19 20:20:16




core proceeding pursuant to 28 U.S.C. § 157(b)(2).

       2.      The statutory predicates for the relief sought herein are sections 327(a), 328, and

1107 of title 11 of the United State Code (the “Bankruptcy Code”), Rule 2014 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 2014-1 of the Local Rules

for the United States Bankruptcy Court for the Eastern District of New York (the “Local

Rules”).

                                         BACKGROUND

       3.      On March 6, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code (the “Chapter 11 Case”) in the United States

Bankruptcy Court for the Eastern District of New York (the “Court”).

       4.      The Debtor is operating its business and managing its property as a debtor-in-

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

       5.      No official committee has been appointed in the Chapter 11 Case by the United

States Trustee for the Eastern District of New York (the “U.S. Trustee”).

                                     RELIEF REQUESTED

       6.      By this Application, the Debtor seeks entry of an order pursuant to sections 327(a)

and 328 of the Bankruptcy Code, Bankruptcy Rule 2014(a), and Local Rule 2014-1 authorizing

the employment and retention of the Finn as counsel in this Chapter 11 Case to perform, among

others, the following tasks:

       (a)     providing the Debtor with advice and preparing all necessary documents
               regarding debt restructuring, bankruptcy and asset dispositions;
       (b)     taking all necessary actions to protect and preserve the Debtor's estate
               during the pendency of this Chapter 11 Case;
       (c)     preparing on behalf of the Debtor, as debtor-in-possession, all necessary
               motions, applications, answers, orders, reports and papers in connection
               with the administration of this Chapter 11 Case;
       (d)     counseling. the Debtor with regard to its rights and obligations as debtor in-
               possession;
       (e)     appearing in Court to protect the interests of the Debtor; and
       (f)     performing all other legal services for the Debtor which may be

                                                  2
       Case 1-19-41320-nhl        Doc 22     Filed 05/22/19      Entered 05/22/19 20:20:16




               necessary and proper in these proceedings and in furtherance of the
               Debtor's operations.

       7.      It is contemplated that the Firm will be compensated for the services described herein

at a rate of $210.00 per hour in accordance with its customary billing practices, all pursuant to the

provisions of sections 330 and 331 of the Bankruptcy Code.

       8.      The Debtor has selected the Firm as counsel because of the Firm’s experience in

handling chapter 11 cases. The employment of the Firm as counsel to the Debtor is appropriate

and necessary to enable the Debtor to faithfully execute its duties as a debtor and debtor-in-

possession, and to implement the Debtor’s objectives for the Chapter 11 Cases. Indeed, the

United States Trustee encourages debtors to retain counsel to perform such services. See,

Appendix B Guidelines for Reviewing Applications for Compensation and Reimbursement of

Expenses Filed Under 11 US.C. § 330 by Attorneys in Larger Chapter 11 Cases (the “ Appendix

B Guidelines”).

                              PROFESSIONAL COMPENSATION

        9.     During this Chapter 11 Case, the Firm will file applications for allowance of compensation

and reimbursement of actual and necessary expenses in accordance with the applicable provisions of the

Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and the Guidelines established by the

United States Trustee.

        10.    The Debtor and the Firm have agreed that the Firm will be compensated at an hourly rate

of $210.10 plus costs and expenses.

                                      DISINTERESTEDNESS

       11.     To the best of the Debtor's knowledge, and based upon the Weinberg Declaration,

the Firm does not represent or hold any interest adverse to the Debtor or its estate. Further, to

the best of the Debtor'’s knowledge and based on the Weinberg Declaration, the Firm does not

have any connection with any creditors or other parties-in-interest, or their respective attorneys


                                                   3
       Case 1-19-41320-nhl        Doc 22     Filed 05/22/19     Entered 05/22/19 20:20:16




or accountants, or the U.S. Trustee or any of its employees, except as set forth in the Weinberg

Declaration.

                                      BASIS FOR RELIEF

        12.    Section 327(a) of the Bankruptcy Code provides:

               Except as otherwise provided in this section, the trustee,
               with the court' s approval, may employ one or more
               attorneys . . . that do not hold or represent an interest
               adverse to the estate, and that are disinterested persons, to
               represent or assist the trustee in carrying out the trustee's
               duties under this title.
 11 U.S.C. § 327(a) (emphasis added).

        13.    The use of the Firm as counsel to satisfy the Code’s disinterestedness requirement

is consistent with section 327(a) of the Bankruptcy Code which authorizes debtors to “employ

one or more attorneys”, and it is also consistent with the Appendix B Guidelines (secondary

counsel should be employed “when lead bankruptcy counsel is subject to a limited, not

pervasive, conflict of interest that prevents it from performing some small part of its duties”).

        14.    Section 328(a) of the Bankruptcy Code provides:

               The trustee, or a committee appointed under section 1102 of
               this title, with the court's approval, may employ or authorize
               the employment of a professional person under section 327
               or 1103 of this title, as the case may be, on any reasonable
               terms and conditions of employment, including on a retainer,
               on an hourly basis, on a fixed or percentage fee basis, or on
               a contingent fee basis.

11 U.S.C. § 328(a).

        15.    Section 328 of the Bankruptcy Code permits compensation of professionals on

flexible terms that reflect the nature of their services and market conditions. See Comm. of Equity

Sec. Holders of Fed-Mogul Corp. v. Official Comm. of Unsecured Creditors (In re Fed. Mogul-

Global Inc.), 348 F.3d 390, 396-403 (3d Cir. 2003) (discussing appointment of professionals under

section 328 of the Bankruptcy Code, and holding “[s]ection 328(a) is properly read to say that


                                                  4
          Case 1-19-41320-nhl       Doc 22     Filed 05/22/19     Entered 05/22/19 20:20:16




'reasonable terms and conditions' include, but are not limited to, retention on a retainer, on an hourly

basis, or on a contingent fee basis”); see also Donaldson Lufkin & Jenrette Sec. Corp. v. Nat'l Gypsum

Co. (In re Nat'l Gypsum Co.), 123 F.3d 861, 862 (5th Cir. 1997) (“Under present § 328 the

professionals may avoid that uncertainty by obtaining court approval of compensation agreed to with

the trustee (or debtor or committee.)”); Riker, Danzig, Scherer, Hyland & Perretti v. Official Comm.

of Unsecured Creditors (In re Smart World Techs., LLC), 552 F.3d 228, 232-34 (2d Cir. 2009)

(holding that "section 328(a) permits a bankruptcy court to forgo a full post-hoc reasonableness

inquiry if it pre-approves the 'employment of a professional person under section 327"' (citations

omitted)).

           16.   Moreover, Bankruptcy Rule 2014 requires that an application for retention include:

                 [S]pecific facts showing the necessity for the employment,
                 the name of the [firm] to be employed, the reasons for the
                 selection, the professional services to be rendered, any
                 proposed arrangement for compensation, and, to the best of
                 the applicant's knowledge, all of the [firm's] connections
                 with the debtor, creditors, any other party in interest, their
                 respective attorneys and accountants, the United States
                 trustee, or any person employed in the office of the United
                 States trustee.
 Fed. R. Bankr. P. 2014(a).
          17.    For the reasons stated above, the Debtor seeks to employ and retain the Firm as

counsel pursuant to sections 327(a) and 328 of the Bankruptcy Code. As discussed herein, the Debtor

believes that the retention of the Firm as special counsel is necessary, is in the best interests of the

Debtor's estate, and that the Firm neither holds nor represents interests adverse to the Debtor or its

estate.

                            WAIVER OF MEMORANDUM OF LAW

           18.   Because the legal points and authorities upon which this Application relies are

incorporated herein and do not raise any novel issues of law, the Debtor respectfully requests that the

requirement of the service and filing of a separate memorandum of law be deemed waived.
                                                    5
       Case 1-19-41320-nhl        Doc 22     Filed 05/22/19      Entered 05/22/19 20:20:16




                                              NOTICE

         19.   Notice of this Application has been given to the following parties or, in lieu thereof, to

their counsel, if known: (i) the United States Trustee for the District of New Jersey; (ii) counsel for

the lender; (iii) the top 20 unsecured creditors; and (iv) those parties who have filed a notice of

appearance and request for service of pleadings in these Chapter 11 Cases pursuant to Bankruptcy

Rule 2002. In light of the nature of the relief requested herein, the Debtor submits that no other or

further notice is required.

                                      NO PRIOR REQUEST

       20.     No prior request for the relief sought herein has been made to this or any other court.

       WHEREFORE, the Debtor respectfully requests that the Court enter an Order substantially

in the form submitter herewith authorizing the Debtor to employ and retain the Firm as counsel, and

grant the Debtor such other and further relief as the Court may deem proper.

           22 2019
Dated: May __,

                                                       Mitchell Lane NY LLC (DE)
                                                       Chapter 11 Debtor and Debtor In Possession

                                                       By:      Yonel Devico
                                                             ____________________________
                                                       Name: Yonel Devico, Member




                                                   6
